Title: From Alexander Hamilton to Angelica Church, [19–20 June 1796]
From: Hamilton, Alexander
To: Church, Angelica


[New York, June 19–20, 1796]
Dear Angelica
If you knew the power you have to make happy You would lose no opportunity of writing to Betsey & me; for we literally feast on your letters.
But our impatience increases as the prospect becomes more promising; and you must permit us ever to chide Mr. Church for his tardiness. Expectations must be converted into realities. Life is too short to warrant procrasti[nati]on of the most favourite and precious objects.
Tis not easy that you and I should differ in any thing. On a certain subject we agree. And though I am in a minority here—It is gaining strength. Your Countrymen are zealous but they are not mad. All will go well here. Our own Jacobins have made a violent effort against me, but a complete victory has been gained to their utter confusion.
Yrs. as much as you desire
AH
